20-10887-tmd Doc#65 Filed 09/15/20 Entered 09/15/20 09:11:11 Main Document Pg 1 of 3




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is MOOT.



  Dated: September 15, 2020
                                                 ________________________________________
                                                              TONY M. DAVIS
                                                    UNITED STATES BANKRUPTCY JUDGE
  ____________________________________________________________


                        UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

   IN RE:

   WC 1ST AND TRINITY LP

   WC 3RD AND CONGRESS LP
                                              T §
                                                §
                                                §
                                                §
                                                §
                                                               Case No. 20-10885

                                                               Case No. 20-10887
                               O                §
   WC 1ST AND TRINITY GP LLC                    §              Case No. 20-10886
                                                §
   WC 3RD AND CONGRESS GP LLC                   §              Case No. 20-10888
                  Debtors                       §
                O
            ORDER GRANTING MOTION FOR EXPEDITED CONSIDERATION
               OF THE ROY F. & JOANN COLE MITTE FOUNDATION’S
                    MOTION TO DISMISS BANKRUPTCY CASES
                      Case No. 20-10885 [Related to Doc. No. 10]
                      Case No. 20-10887 [Related to Doc. No. 14]
M

                      Case No. 20-10886 [Related to Doc. No. 10]
                      Case No. 20-10888 [Related to Doc. No. 10]

        On this day, the Court considered the Motion for Expedited Consideration of the Roy F.

  & Joann Cole Mitte Foundation’s Motion To Dismiss Bankruptcy Cases of WC 1st and Trinity,

  LP, WC 3rd and Congress, LP, WC 1st and Trinity GP, LLC, and WC 3rd and Congress GP, LLC.

        Having considered the Motion, any responses to same, and the arguments of counsel, the
20-10887-tmd Doc#65 Filed 09/15/20 Entered 09/15/20 09:11:11 Main Document Pg 2 of 3




  Court is of the opinion that the motion should be GRANTED.

         It is therefore ORDERED that the Motion to Dismiss Bankruptcy Cases is scheduled for

  expedited hearing on the date and time listed above.

                                                ###




                                                 T
                                 O
                 O
M


                                                  2
20-10887-tmd Doc#65 Filed 09/15/20 Entered 09/15/20 09:11:11 Main Document Pg 3 of 3




  PREPARED BY:

  William H. Daniel
  State Bar No. 05362700
  Ray Chester
  State Bar No. 04189065
  McGinnis Lochridge LLP
  600 Congress Avenue, Suite 2100
  Austin, Texas 78701
  (512) 495-6000
  (512) 495-6093 (Fax)
  wdaniel@mcginnislaw.com
  rchester@mcginnislaw.com

  ATTORNEYS FOR THE ROY F. & JOANN COLE MITTE FOUNDATION




                                         T
                              O
                O
M


                                         3
